Citation Nr: 9906587	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  93-16 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1. Entitlement to service connection for dental disability.

2.  Entitlement to outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1955 to February 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Medical Center in Iron Mountain, 
Michigan, and by the VA Regional Office (RO) in Detroit, 
Michigan.  The veteran's case was remanded to the RO for 
further development and adjudication in July 1997.  The 
requested action having been completed, the case is again 
before the Board for appellate review.


FINDING OF FACT

The claims of entitlement to service connection for a dental 
disability and entitlement to outpatient dental treatment are 
not supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for a dental 
disability and entitlement to outpatient dental treatment are 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran's 
service medical records ("SMRs") are not available and may 
have been destroyed in the 1973 fire at the National 
Personnel Records Center ("NPRC").  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the SMRs.  Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  
The Board is also under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony.  Dixon 
v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Attempts to reconstruct the service medical records have been 
unsuccessful, and no Surgeon General records are available.  
In August 1997, the veteran was requested to provide 
additional information about his injuries.  The veteran 
provided additional personal statements as well as statements 
from two individuals.  Therefore the Board finds that the RO 
has satisfied its duty to assist under Cuevas.

The veteran is seeking service connection for a dental 
disability and entitlement to outpatient dental treatment.  
The legal question to be answered initially is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail with respect to 
this claim and there is no duty to assist him further in the 
development of this claim.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that this claim is not 
well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

The authority specifically applicable to service connection 
for dental conditions and governing eligibility for 
outpatient dental treatment may be found at 38 U.S.C.A. § 
1712(a)(1) (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.381, 
3.382, 17.161 (1998). (formerly designated as 38 C.F.R. 
§ 17.123).  The significance of finding that a noncompensable 
service-connected dental condition is due to dental trauma, 
as opposed to other causes, is that VA provides perpetual 
dental treatment for dental conditions due to service trauma, 
whereas, other dental conditions related to service are 
typically subject to the limitations of one-time treatment 
and timely application after service.  Moreover, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea) and Vincent's 
stomatitis are not disabling conditions.  See 38 C.F.R. 
§ 4.149 (1998)

To receive VA outpatient dental examinations or treatment, 
the law provides for various categories of eligibility, such 
as veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a year after service, 
(Class II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability (Class III 
eligibility); those with a 100 percent schedular rating for 
service-connected disabilities or entitlement to a total 
disability rating by reason of individual unemployability 
(Class IV eligibility); those veterans participating in a 
rehabilitation program under 38 U.S.C. chapter 31 (Class V 
eligibility); and, those who have a medical condition 
complicating authorized medical care (Class VI eligibility).  
38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The veteran served on active duty from March 1955 to February 
1957.  According to his DD 214 the veteran's military 
occupation was that of a cook.  The veteran has alleged that 
he suffered dental trauma in 1956 when he slipped from a 
truck.  The veteran said that some stoves on the truck then 
fell on top of him.  He also said that he had several loose 
and chipped teeth as a result of the incident.  The veteran 
contends that his front teeth were then extracted in service 
while others were capped and filled.  

The only SMR of record is the veteran's February 1957 
separation physical examination.  The examination report 
listed teeth numbered 3,5,6,7,8,9, 17 and 32 as missing.  
There were no other teeth marked as capped, restorable, or 
treatable.  There was no indication of any type of dental or 
facial trauma.

The Board notes that the veteran originally sought 
entitlement to VA outpatient dental treatment in February 
1957.  At that time, the veteran indicated that he had had 
his teeth extracted and that he had been promised partial 
dentures.  Impressions reportedly had been taken but there 
was not sufficient time to make his dentures before 
discharge.  The veteran was denied VA dental treatment 
because he had served in peacetime, was not discharged for 
disability, and was not in receipt of compensation for 
disability.   

In a statement dated in March 1993, the veteran indicated 
that he obtained treatment after service from a private 
dentist, now deceased.  He said that he provided the 
treatment records to his representative at the time but never 
saw the records or heard from his representative again.  

In addition to his own statements, the veteran submitted two 
statements from friends in support of his claim.  In both 
statements, it was noted that the friends knew the veteran 
prior to service, that they both attended his wedding 
reception in September 1955 and noticed that he had all of 
his teeth at that time, and that they noticed his missing 
front teeth when they encountered him shortly after his 
discharge from service in 1957.  Neither statement reported 
that the veteran suffered any dental trauma during service.  
The friends only stated that they had observed the veteran 
with his front teeth in September 1955 and without some of 
his front teeth shortly after February 1957.

In an April 1998 statement, the veteran contended that the 
physician for his nonservice-connected heart condition said 
that he needed immediate dental treatment as his dental 
condition affected his eating habits.  The veteran submitted 
a Consultation Sheet, SF 513, dated in October 1998 that he 
maintains is from a VA physician.  The consultation is made 
to the dental department and requests that the veteran be 
provided dental care because he can not chew food.  The 
consultation does not address the underlying issues of the 
etiology of the veteran's dental condition nor does it state 
that dental treatment is essential to the treatment of an 
underlying medical condition.  Again, the veteran is not 
service connected for a heart disorder.

While the veteran claims that he suffered dental trauma 
during service and that he had seven front teeth extracted 
due to this inservice injury, he has offered no competent 
evidence to establish such a relationship, other than his own 
unsubstantiated contentions.  While the veteran is certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

There is no medical notation that the veteran's teeth were 
extracted in service due to any dental trauma.  Moreover, the 
veteran has not provided any records to show what dental 
treatment he has had in the past and he has not identified 
any health care providers where pertinent dental records may 
be on file.  The Board has also considered the two statements 
offered by the veteran's friends but again notes that they do 
not provide any evidence as to the etiology of the missing 
teeth.  

The evidence does not suggest that there is any other basis 
upon which the veteran might be entitled to or eligible for 
VA outpatient dental care, such as by having a service-
connected compensable dental disability, prisoner-of-war 
status or a dental condition which has been professionally 
determined to be aggravated by a service- connected 
disability.

Therefore, without any evidence to confirm the loss of teeth 
from dental trauma, or incurrence or aggravation of a 
disability as defined by 38 C.F.R. § 4.149, the veteran's 
claims for service connection for a dental disability and 
entitlement to outpatient dental treatment are not well 
grounded.  The veteran's history of dental trauma in service 
as related in his various statements is not a sufficient 
basis to establish inservice dental trauma.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran having sustained 
dental trauma during service and as he has submitted no 
medical opinion or other competent evidence to show he 
suffered dental trauma in service or that his current dental 
status is in anyway related to his period of service, the 
Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims are well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefits sought on appeal are 
denied.  Woodson v. Brown, 8 Vet. App. 352 (1995), aff'd 87 
F.3d 1304 (Fed.Cir. 1996).

In finding these claims not well grounded the Board 
considered the representative's argument, citing Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994), that the "sequence of 
events that led to trauma" renders these claims well 
grounded.  Here, however, unlike Harvey where a claimant was 
found competent to say that she watched late husband fall and 
injure his head, the appellant is not competent to say that 
his teeth were extracted in service because he was hit in the 
mouth by a stove.  Harvey permitted the widow to say that she 
saw her husband hit his head.  Harvey allows the veteran in 
this case can say that he was struck in the mouth by a stove.  
What Harvey does not condone, however, is allowing the 
veteran to competently conclude that his teeth were extracted 
because he was struck in the mouth.  Such a causal 
relationship warrants a medical determination.  Gowen v. 
Derwinski, 3 Vet. App. 286, 288 (1992).

Although the Board has disposed of the claim of entitlement 
to service connection for a dental disability and entitlement 
to outpatient dental treatment on a ground different from 
that of the RO, that is, whether the veteran's claims are 
well grounded rather than whether he is entitled to prevail 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claims were well 
grounded, the RO accorded the veteran greater consideration 
than his claims warranted under the circumstances.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

The claims for service connection for a dental disability and 
entitlement to outpatient dental treatment are denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

- 8 -


- 1 -


